Citation Nr: 1618974	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-39 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1992 to June 1998. 

This matter initially came to the Board of Veterans' Appeals (Board) following an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, inter alia, denied service connection for hypertension. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the RO.  A transcript of that hearing is of record. 

The Board remanded the claim in May 2013 for additional evidentiary development.  In July 2013, the Veteran underwent a VA examination, and the RO issued a supplemental statement of the case that same month.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDING OF FACT

Resolving all doubt in the appellant's favor, the elevated blood pressure in service represented the onset of the Veteran's hypertension.


CONCLUSION OF LAW

Hypertension had its clinical onset during the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board is granting the claim of service connection for hypertension, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

The Veteran's service treatment records (STRs) reflected mostly normal blood pressure readings, but included several elevated systolic readings and an elevated diastolic.  For instance, several readings included systolic readings exceeding 150 well as two readings of 168/85 in May 1996, and a reading of 161/92 in June 1996 and 162/58 later that month.  However, STRs did not include a diagnosis for hypertension.

A January 2001 VA treatment report noted that the Veteran was slightly hypertensive in the emergency room and should have this followed up.  A review of the Veteran's treatment records from his private clinician Dr. L.L.G. reflected post-service medical evidence of hypertensive and pre-hypertensive blood pressure readings.  The evidence revealed that a diagnosis and/or treatment for hypertension was made in February 2008 and hypertensive medication was prescribed.  Subsequent medical records showed continuous diagnosis and treatment for hypertension.  At his Board hearing in March 2011, the Veteran reported that he had been diagnosed with hypertension three to four years previously.

The Veteran was afforded a VA examination in July 2013.  He related that both his parents had been diagnosed with hypertension and the examiner noted that he was obese and denied tobacco and chronic alcohol consumption.  The examiner reviewed the Veteran's STRs and found that there was no consistent blood pressure record that required medical treatment or any diagnosis of hypertension during service.  The examiner noted that his blood pressure during service was consistently below 140/60, with one episode of 150/88 and 170/60.  The examiner opined that hypertension was not likely related to service and "very likely related to life style modifications needed such as weight loss, exercise, and diet," and that there was also "a hereditary factor" since both his parents had been diagnosed with hypertension.

In September 2013, the Veteran submitted a medical opinion Dr. L.L.G.  He reviewed the Veteran's claims file, including his STRs, and remarked that he had treated the Veteran for over ten years.  He opined that the Veteran's hypertension was at least as likely as not to have originated while serving in the military.

Resolving all doubt in the Veteran's favor, the evidence shows that the Veteran experienced elevated blood pressure in service, notably in May and June 1996.  The evidence also reveals that the Veteran has a current diagnosis of hypertension and is being treated with medication.  While the July 2013 VA examiner opined that it was less likely than not that the Veteran's hypertension was due to or a result of his service, and more likely than not a result of lifestyle changes and genetics, the Board notes that the examiner only noted two instances of elevated blood pressure during service.  However, STRs show that the Veteran had several instances of elevated blood pressure, with systolic readings of 160 or more on several occasions.  Further, the Veteran's private physician, who has been treating the Veteran for over ten years and reviewed the claims file in its entirety, provided a positive nexus opinion.  This finding suggests a connection between the Veteran's hypertension and his military service.  

In light of this evidence and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

ORDER

Entitlement to service connection for hypertension is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


